Rogers, J.
We agree with the views expressed in the charge, and affirm the judgment for the reasons there given. The judgment, although no lien on after acquired property, and therefore not embraced in the exception, is nevertheless a debt, and as such comes within the words as well as the spirit of the 24th section of the act of the 24th February, 1834. This act continues the lien of the debts of decedents against the real estate five years only, unless on conditions, with which the creditor has failed to comply.
Judgment affirmed.